Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In response to the arguments filed on 2/3/22 please see Lam (20080199078) which teaches extracting only the ROI (subimage) in a first image and the corresponding ROI in a second image in par. 36 and figure 1.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winfried (20100047811) in view of Xu (A Deep Convolutional Neural Network for segmenting and classifying epithelial and stromal regions in histopathological images) in further view of Lam (20080199078).
Regarding claim 1, Winfried teaches a method for detecting respective potential presence of respective different cellular fluorescence pattern types on a biological cell substrate comprising human epithelioma cells (pars. 16-17 and 27-28), 

acquiring a first image which represents staining of the biological cell substrate by the first fluorescent dye and acquiring a second image which represents staining of the biological cell substrate by the second fluorescent dye (pars. 28-29), 
detecting, on the basis of the first image, respective image segments which in each case represent at least one mitotic cell (pars. 27-29, mitotic cels), 
Xu teaches selecting, on the basis of the detected image segments, subimages of the first image and subimages corresponding thereto of the second image, and detecting, on the basis of the subimages of the first image and of the subimages of the second image (see figures 2-3 and section 4.5-4.6.2 which teaches segmenting the different fluorescent images) 
respective actual presence of respective cellular fluorescence pattern types by a convolutional neural network (section 4.6 teaches a DCNN).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Winfried the ability to use a DCNN to segment images of different types of cells as taught by Xu.  The reason is to allow the system to use a learning network to segment and classify images segments.  
Lam teaches extracting only the ROI (subimage) in a first image and the corresponding ROI in a second image in par. 36 and figure 1.  


Regarding claim 2, see pars. 27-29 of Winfried teaches mitotic cells and pars. 15-16 teaches quality standards.  
Regarding claim 3, see figure 1 and section 4.3 of Xu, a CNN uses a many confidence threshold for classification. 
Regarding claim 4, see section 4.3 of Xu which discloses a feature map.
Regarding claim 7, a DCNN uses confidence measures to when classifying and this a neural network uses these values to determine which layer and node to use.  
Regarding claim 8, see the caption of figure 2 which discloses a predetermined grid size.
Regarding claims 9-14, see the rejection of claim 1.  Please note that the type of cell (epithelioma) is non-functional descriptive material and is not given patentable weight.  
Regarding claim 15, see page 215, column 2 first paragraph of Xu which teaches that the window contains a mitotic cell.  

 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Winfried (20100047811) in view of Xu (A Deep Convolutional Neural Network for segmenting and classifying epithelial and stromal regions in histopathological images) in view of Lam in further view of Kamath (20150032671).
Regarding claim 5, Xu teaches further comprising: segmenting the first image into image segments of different segment classes (see the rejection of claim 1 and the DCNN classifying) 
Kamath teaches determining at least one lightness value for at least one cellular fluorescence pattern type on the basis of one or more image segments of at least one specific segment class, and verifying the confidence measure of the at least one cellular fluorescence pattern type on the basis of 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Xu, Lam, and Winfried the ability to include in the DCNN brightness as taught by Kamath.  The reason is to allow the system to use the strength of the brightness to find the patterns.  
Regarding claim 6, see par. 171 of Kamath.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666